DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks received 03 November 2021 have been entered and overcome the claim objections and claim rejections under 35 USC § 112 cited in the previous office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation "the backlight unit" in lines 5-6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushita (JP 2018-132662).
Regarding independent claim 1, Matsushita teaches a color filter (Fig. 1) comprising a color layer (Fig. 1, Element 60) having at least one color; a quantum dot 
Regarding claim 2, Matsushita teaches the partition wall having a height of 5µm to 15µm (¶ [0024]).
Regarding claim 3, the Examiner notes that the patentability of a product does not depend on its method of production (MPEP § 2113).  Thus, the recitation of the color layer and the quantum dot layer being formed using an inkjetting process has been considered but not given any patentable weight.
Regarding claim 5, Matsushita teaches a thickness of the quantum dot layer (40) adjacent to the partition wall (30) being 100% to 600% of a thickness of the color layer (60) adjacent to the partition wall (¶s [0029], [0102]).
Regarding claim 6, Matsushita teaches the quantum dot layer (40) including scattering particles (¶ [0028]). 
Regarding claim 7, Matsushita teaches the scattering particles include at least one selected from the group consisting of Al2O3, SiO2, ZnO, ZrO2, BaTiO3, TiO2, Ta2O5, Ti3O5, ITO, IZO, ATO, ZnO--Al, Nb2O3, SnO and MgO (¶ [0096]).
Regarding claim 9, Matsushita teaches a method of manufacturing the color filter of claim 1, the method comprising forming a partition wall (Fig. 1, Element 30) in a unitary form on a backlight unit (Fig. 1, Element 20); forming a quantum dot layer (Fig. 1, Element 40) on the backlight unit (20) having the partition wall (30); and forming a color layer (Fig. 1, Element 60) having at least one color on the quantum dot layer (40).
Response to Arguments
Applicant's arguments filed 03 November 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the color filter exhibiting a superior external light suppression effect to improve luminous efficiency; a single partition wall directly formed on a backlight unit about a color layer and a quantum dot layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that Matsushita does not teach that partition wall formed on the backlight unit, the Examiner interprets the backlight unit of Matsushita to include the light source (20) and the adhesive layer (95).  Figure 1 of Matsushita shows the partition wall (30) formed on the backlight unit.  Thus, Matsushita teaches applicant’s claimed invention as discussed earlier in this office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        23 January 2022